Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Prospectus dated January 3, 2007 as revised January 19, 2007 EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Prospectus dated February 1, 2007 EATON VANCE TAX FREE RESERVES Supplement to Prospectus dated May 1, 2007 EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectus dated August 1, 2007 Effective October 1, 2007, Adam Weigold will be the portfolio manager of the Funds listed above. Mr. Weigold has been a Vice President of Eaton Vance Management and Boston Management and Research since 2003 and an employee of Eaton Vance Management for more than 5 years. September 26, 2007 COMBSTATEPS EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Statement of Additional Information dated June 3, 2007 The following tables replace the applicable tables in the section titled "Portfolio Managers" under "Investment Advisory and Administrative Services" for Arkansas Municipals Fund, Georgia Municipals Fund, Kentucky Municipals Fund, Tennessee Municipals Fund and Virginia Municipals Fund. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Alabama Fund William H. Ahern Registered Investment Companies 14 $1,804.4 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Arkansas, Georgia, Kentucky, Tennessee and Virginia Funds** Adam A. Weigold Registered Investment Companies 12 $998.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Maryland Fund Craig R. Brandon Registered Investment Companies 12 $1,482.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Missouri Fund Cynthia J. Clemson Registered Investment Companies 10 $3,497.3 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Louisiana Fund Robert B. MacIntosh Registered Investment Companies 10 $2,638.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 208 $ 172.1 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* North Carolina, Oregon and South Carolina Funds Thomas M. Metzold Registered Investment Companies 6 $7,101.4 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 *In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. **As of July 31, 2007. Dollar Range of Aggregate Dollar Range of Equity Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manage r Owned in the Fund the Eaton Vance Family of Funds Arkansas Fund Adam A. Weigold None* $100,001 - $500,000 Georgia Fund Adam A. Weigold None* $100,001 - $500,000 Kentucky Fund Adam A. Weigold None* $100,001 - $500,000 Tennessee Fund Adam A. Weigold None* $100,001 - $500,000 Virginia Fund Adam A. Weigold None* $100,001 - $500,000 *As of July 31, 2007. September 26, 2007 EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Statement of Additional Information dated August 1, 2007 The following tables replace information in the applicable tables in the section titled "Portfolio Managers" under "Investment Advisory and Administrative Services" for Pennsylvania Limited Fund. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Pennsylvania Limited Fund** Adam A. Weigold Registered Investment Companies 12 $998.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 *In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. **As of July 31, 2007. Dollar Range of Aggregate Dollar Range of Equity Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Pennsylvania Limited Fund Adam A. Weigold None* $100,001 - $500,000 *As of July 31, 2007. September 26, 2007 EATON VANCE TAX FREE RESERVES Supplement to Statement of Additional Information dated May 1, 2007 The following tables replace information in the applicable tables in the section titled "Portfolio Managers" under "Investment Advisory and Administrative Services" for Tax Free Reserves. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Tax Free Reserves** Adam A. Weigold Registered Investment Companies 12 $998.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 *In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. **As of July 31, 2007. Dollar Range of Aggregate Dollar Range of Equity Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Tax Free Reserves Adam A. Weigold None* $100,001 - $500,000 *As of July 31, 2007. September 26, 2007 EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Statement of Additional Information dated February 1, 2007 The following tables replace the applicable tables in the section titled "Portfolio Managers" under "Investment Advisory and Administrative Services" for West Virginia Fund. Number of Total Assets of Number of Accounts Total Assets of Accounts California and Florida Funds All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee Cynthia J. Clemson Registered Investment Companies 10 $3,497.3 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Massachusetts and Number of Total Assets of Number of Accounts Total Assets of Accounts Rhode Island Funds All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Robert B. MacIntosh Registered Investment Companies 10 $2,638.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 208 $ 172.1 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts Mississippi and New York Funds All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee Craig R. Brandon Registered Investment Companies 12 $1,482.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts West Virginia Funds ** All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee Adam A. Weigold Registered Investment Companies 12 $998.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 *In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. **As of July 31, 2007. Dollar Range of Aggregate Dollar Range of Equity Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds West Virginia Fund Adam A. Weigold None* $100,001 - $500,000 *As of July 31, 2007. September 26, 2007
